Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is the broadest independent claim. Claim 1 recites a flow-directed multi-sensor catheter for right heart and pulmonary artery catheterization configured for assessment of a cardiac hemodynamic condition, through direct monitoring of a right atrial pressure and a pulmonary artery pressure, comprising: a length of multi-lumen catheter tubing comprising a guidewire lumen and a plurality of sensor lumens extending between a proximal end and a distal end comprising an atraumatic distal tip, the multi-lumen catheter tubing having an outside diameter enabling insertion into the heart through a peripheral vein with the guidewire lumen having a proximal port and an opening at the distal tip of the catheter tubing and a plurality of optical sensors and a plurality of optical fibers with a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors.
Claim 1 further specifies that each optical sensor and its optical fiber as being inserted into a respective one of said sensor lumens with the sensor ends of each optical fiber being spaced apart lengthwise to provide a sensor arrangement with said plurality of optical sensors positioned at respective sensor locations within a distal end portion of the catheter tubing. Additionally, the claim further claims a proximal end of each of the plurality of optical fibers being coupled to an optical input/output connector at the proximal end of the catheter for connection to an optical control system, an inflatable balloon near the distal tip and a fluid injection port at the proximal end of the catheter tubing with the fluid injection port being connected through a fluid space of at least one of the sensor lumens and through an aperture connecting the fluid space to 
The closest prior art of record is Patent 10463259 (hereafter referred to as Pat ‘259). Pat ‘259 discloses recites a flow-directed multi-sensor catheter for right heart and pulmonary artery catheterization configured for assessment of a cardiac hemodynamic condition, through direct monitoring of a right atrial pressure and a pulmonary artery pressure, comprising: a length of multi-lumen catheter tubing comprising a guidewire lumen and a plurality of sensor lumens extending between a proximal end and a distal end comprising an atraumatic distal tip, the multi-lumen catheter tubing having an outside diameter enabling insertion into the heart through a peripheral vein with the guidewire lumen having a proximal port and an opening at the distal tip of the catheter tubing, a plurality of optical sensors and a plurality of optical fibers with a sensor end of each optical fiber being attached and optically coupled to an individual one of the plurality of optical sensors. Pat ‘259 further recites each optical sensor and its optical fiber as being inserted into a respective one of said sensor lumens with the sensor ends of each optical fiber being spaced apart lengthwise to provide a sensor arrangement 
However, Pat ‘259 fails to disclose “the fluid injection port being connected through a fluid space of at least one of the sensor lumens and through an aperture connecting the fluid space to the inflatable balloon”. Furthermore, nothing in the prior art obviates this deficiency when viewed with Pat ‘259. It is important to note here that the allowable feature is not simply “the fluid injection port being connected through a fluid space of at least one of the sensor lumens and through an aperture connecting the fluid space to the inflatable balloon” alone, but rather this feature in combination with the additional structural features recited in claim 1 together. Therefore, the combination of claimed limitations is neither anticipated nor obviated in view of the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792